Honorable Earl Rudder                             Opinion No. S,-223
Chairman,   Veterans’ Land Board
Capitol Station                                   Re:   Eligibility of members     of
Austin, Texas                                           the Legislature  to parti-
                                                        cipate in the Veterans’
Dear    Sir:                                            Land Program.

          In regard to your recent letter requesting an opinion from this
office as to whether members    of the Legislature  are eligible to partici-
pate in the Veterans’ Land Program,     you are respectfully   advised as
follows:

           Section   18 of Article   III of the Constitution   of Texas   provides   in
part:

               ”
                  Nor shall any member of the Legislature     be
           interested,  either directly or indirectly in any con-
           tract with the State, or any county,thereof,  authorized
           by any law passed during the term for which he shall
           have been elected.”

          Standing alone, Section 18 would possibly preclude a Legislator
who was a member      of the Legislature    when any of the Veterans’ Lands
Acts were passed from participating        in the Veterans’ Land Program.
However,    subsequent to the ratification    of Section 18, the Constitution
was amended to create the Veterans’ Land Program,            which amendment
is contained in Section 49b of Article III and which provides in part:

                 “The lands of the Veterans’ Land Fund shall be
           sold by the State to Texas Veterans      of the present
           war or wars, commonly        known as Storld War.:II, and
           to Texas Veterans     of service  in the armed forces of
           the United States of Amerka      subsequent to 1945, as
           may be included within this program by legislative
           act, in such quantities,   and on such terms,    and at such
           prices and rates of interest, and under such rules and
           regulations   as are now provided by law, or as may
           hereafter   be provided by law.”

          Nothing in Section 49b excludes any class of veterans,    whether
they be Legislators   or not, from purchasing lands under the program.
It will be noted that the above quoted language from the constitutional
amendment provides that lands will be sold to veterans    of ‘tiorld gar 11
                                                                                     . .




Hon. Earl   Rudder,   page 2 (S-223)




and to veterans  “as may be included within this program by legislative
act. * The Veterans’ Land Act, Article 5421m, Vernon’s      Civil Statutes,
as passed by the Legislature  to implement the above constitutional     amend-
ment and as amended, defines the term “veteran”     in the following language:

               “Sec. 14. The term ‘veteran’ as used in this
         Act, and the phrase ‘Texas veterans of the present
         war or wars, commonly       known as World War II’,
         and the phrase ‘Texas veterans of service in the
         armed forces of the United States of America       subse-
         quent to 1945’, as used in Section 49-b of Article III
         of the Constitution,  or as same may be amended, shall
         be synonymous     and shall be construed for the purpose
         of this Act to mean any citizen of the United States, male
         or female,   over eighteen (18) years of age, who served
         not less than ninety (90) days, unless sooner’ discharged
         because of a service-connected     disabilkty, on active duty
         in the Army, Navy, Air Force, Coa~st Guard or Marine
         Corps of the United States between September        16, 1940
         and March 31, 1955, and who upon the date of filing his
         or her application has not been dishonorably     discharged
         from the branch of the service in which he or she served,
         and who at the time of his or her enlistment,     induction,
         commission    or drafting was a bona fide resident df this
         State, and who at the time of seeking the benefits of this
         Act is a bona fide resident of this State.”

There is no provision   in the Texas Veterans’ Land Act and its amend-
ments which excludes any class of veterans from the above definition;
and these weie laws of the Legislature    that were passed under the man-
date and direction of the constitutional amendment,   Section 49b of
Article III, passed by the people of Texas.

           Since the constitutional     amendment setting up the Veterans’
Land Program        and defining who may purchase lands under the Land Pro-
gram, was the last expression         of the will of the people, any provision of
the Constitution which previously         existed must, in case of conflict,   yield
to the subsequent amendment.           See 9 Tex. Jur. 429, Amendments       Sec. 20;
State v. Brownsen,       94 Tex. 436, 61 S.W. 114 (1901); State v. Vinson, 217
S.W. 40t 4         (Tex.Civ.App.    1919), affirmed 235 S.W. 1084 ( 1921);
Gillespie’v.‘Eightfoot,      103 Tex. 359, 127 S.W. 799 (1910); Cramer v.Shep-
pard,  140 Tex. 271, 167 S.W.2d 147 (1943); and Farr~:ar v. Trustees           of
Employees      Retirement     System,   150 Tex. 572, 243 S.W.2d 688 (1951).      Here,
the people of Texas have willed in Section 49b that veterans,         whether they
be members       of the Legislature    or not, should be eligible to buy land under
the Veterans’ Land Program.
Hon. Earl   Rudder,   page 3 (S-223)



                                         SUMMARY

                Members     of the Legislature   are eligible to
         participate   in the Veterans’ Land Program         as set
         up by the constitutional    amendment,     Section 49b
         of Article III, and the legislative    acts passed under
         Its direction -- and such eligibility     is not affected
         by their being members       of the Legislature    at the
         time of the submission      of the constitutional   amend-
         ment to the people, at the time of the adoption of
         the amendment by the people, or at the time the
         legislative  enactments    were passed to implement
         the amendment.

APPROVED:                                       Yours   very truly,

John Reeves                                     JOHN BEN SHEPPERD
Reviewer                                        Attorney General

W. V. Geppert
Reviewer

Mary K. Wall
Special Reviewer

L. W. Gray
Special Reviewer

Davis Grant
First Assistant

John Ben Shepperd
Attorney General